ATTORNEY'S RECEIPT FOR TRANSCRIPT AND PAPERS on DVD
                           [Tex. R. App. P. 12.4]

 I acknowledge receipt from the Clerk ofthe Eleventh Court ofAppeals at Eastland, Texas, the
                 Transcript and/or Papers on DVD in the following case, to-wit:

                                        No, 11-15-00190-CR

                                      In re Michael E. Geiger

Ef Transcript and/or papers withdrawn onDVD on June 2,2017
               ( ) Clerk's Record -

               ( ) Reporter's Record -

               ( ) Exhibits -

               (x) Otlier - Mandamus; Mandamus Denial LTR; MRH; MRH Denial LTR;
Docket Sheet



                                                   Khristel L>Trujillo 0
                                                   512-475-2074
                                                   Administrative Assistant III
                                                   Office of the Attorney General
                                                   Criminal Appeals Division
                                                   WilliamP. Clements Building, S1" Floor
                                                   300 West 15th Street
                                                  Austin, TX 78701

       PLEASE SIGN AND RETtJRN THIS RECEIPT IMMEDIATELY VTA FAXTOi
                                      Sherry Williamson, Clerk
                                       11th Court of Appeals
                                       Fax No. 254-629-2191
                                                    KEN PAXTQN
                                               ATTORNEY GENERAL Of TEXAS

                                                                                                    ./(V\£\r
^Sx^tv-V June 1,2017
 "^^     Sherri Williamson Clerk
y?^^      11th Court ofAppeals
y(^^ ^VxcdOO West Main 5th Floor ^^-CCK^ *cV fWt*)
y^ u Eastland, Texas 76448-0271 \>>0(^-V^\ve*N
^^(Lt^V5^ Michael E. Geiger                11-16-00021-CR
                                                                     11-11-00242-CR
                                                                     11-15-00190-CR


          Dear Ms. Williamson-

         This letter is to request the above referenced appeal file. In order to
         adequately respond to the above petitioners' complaints, I need the entire
         appellate files in each cause, including, but not limited to, the following:

               1.      Statement of facts for the trial, pre-trial and post-trial
                       hearing;

               2.      Transcripts (trial court);

               3.      Appellate briefs, appellant's and appellee's initial and responsive
                        or supplementary!

               4.      Opinion(s) of the 11th Court of Appeals;

               5.      Motion rehearing, if any, and responsive pleadings thereto,
                       if any;

               6.      Petition for Discretionary Review;

               7.      Briefs filed in connection with Petition for Discretionary Review;
                        and


               8.      Opinions or orders of the Court of Criminal Appeals issued
                        Response to the Petition for Discretionary Review.
                Pnsi OITtci; Kti> I254«. Austin, To*as 78711.2548 - (512) 4^-2100 • www.iocHsnUonK'yticiiLTiil.pov
                                            KEN PAXTON
                                       ATTORNEY GEN RIVAL OF TEXAS



Sherri Williamson, Clerk
11th Court of Appeals
Page Two


These records are needed and therefore you may send them to my attention
at the address listed below. If you should have any questions, feel free to call
(512) 475-2074.

Thank you for your kind assistance in this matter.

Sincerely,


KhristelL. Trujillo^
Administrative Assistant III
Office of the Attorney General
Criminal Appeals Division
William P. Clements Bldg. - 8th Floor
300 W. 15* Street
Austin, TX 78701




      Post omVM \Un 12548. Austin. Texas 787M-25.18 • (5121 4fi.l-210f) • w'ww.tcxusiilt.iriicyj.'.-nLTHl.aov